DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 07/15/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 3 recites the limitation "the second lens" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant intended to refer to the Tele lens or if this limitation is directed to a new second lens. Appropriate correction is required. 
the first image data and the second image data" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. It is unclear if the Applicant intended to refer to the Wide image data and the Tele image data or if these limitations are directed to a new set of image data. Appropriate correction is required. 


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8. 	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,185,291. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
	For example, note the following similarities between the application claims and the patent claims. 
Instant Application 17/126,202
US Patent 9,185,291
Claim 1
A camera, comprising: 
   a Wide imaging section that includes a fixed focal length Wide lens with a Wide field of view (FOV) and a Wide sensor, the Wide imaging section operative to provide Wide image data of an object or scene; 


a Tele imaging section that includes a fixed focal length Tele lens with a Tele FOV that is narrower than the Wide FOV and a Tele sensor, the Tele imaging section operative to provide Tele image data of the object or scene; and 



a camera controller operatively coupled to the Wide and Tele imaging sections, the camera controller configured 




to provide continuous zoom video output images of the object or scene with a smooth transition when switching between a lower zoom factor (ZF) value and a higher ZF value or vice versa, each output image having a respective output resolution, 


wherein at the lower ZF value the output resolution is determined by the Wide sensor, wherein at the higher ZF value the output resolution is determined by the Tele sensor, and 




wherein the smooth transition is performed by position matching between the video output images of the Wide imaging section and the Tele imaging section in a region of interest (ROI) so as to overcome object-distance-dependent position shifting.


A zoom digital camera comprising: 
    a) a Wide imaging section that includes a fixed focal length Wide lens with a Wide field of view (FOV), a Wide sensor and a Wide image signal processor (ISP), the Wide imaging section operative to provide Wide image data of an object or scene; 
    
 b) a Tele imaging section that includes a fixed focal length Tele lens with a Tele FOV that is narrower than the Wide FOV, a Tele sensor and a Tele ISP, the Tele imaging section operative to provide Tele image data of the object or scene; and     
     
c) a camera controller operatively coupled to the Wide and Tele imaging sections, the camera controller configured to combine in still mode at least some of the Wide and Tele image data to provide a fused output image of the object or scene from a particular point of view and 

to provide without fusion continuous zoom video mode output images of the object or scene, each output image having a respective output resolution; wherein the video output images are provided with a smooth transition when switching between a lower zoom factor (ZF) value and a higher ZF value or vice versa, 

wherein at the lower ZF value the output resolution is determined by the Wide sensor, and wherein at the higher ZF value the output resolution is determined by the Tele sensor.

Claim 2
The camera of claim 1, wherein the controller includes a user control module for receiving user inputs and a sensor control module for configuring each sensor to acquire the Wide and Tele image data based on the user inputs.
Claim 3
The camera of claim 2, wherein the user inputs include a zoom factor, a camera mode and a region of interest (ROI).


The camera of claim 1, wherein a ratio of a total track length (TTL) to effective focal length (EFL) of the second lens is smaller than 1.
Claim 6
The camera of claim 1, wherein the Tele lens includes a ratio of total length (TTL)/effective focal length (EFL) smaller than 1.

   

Claim 5
The camera of claim 1, wherein the camera controller is further configured to provide the continuous zoom video output images of the object or scene without fusion.
Part of claim 1
to provide without fusion continuous zoom video mode output images of the object or scene (lines 16-18)

 
Claim 6
The camera of claim 1, wherein the camera controller includes a user control module for user inputs and a sensor control module for configuring each sensor to acquire the Wide and Tele image data based on the user input, wherein the user input includes a zoom 18factor and a camera mode.

The camera of claim 1, wherein the controller includes a user control module for receiving user inputs and a sensor control module for configuring each sensor to acquire the Wide and Tele image data based on the user inputs.
Claim 3
The camera of claim 2, wherein the user inputs include a zoom factor, a camera mode and a region of interest (ROI).



The camera of claim 1, wherein the camera controller configuration to provide video output images with a smooth transition when switching between a lower ZF value and a higher ZF value or vice versa includes a configuration that uses information either from the Wide sensor or from the Tele sensor.
Claim 10
The camera of claim 1, wherein the camera controller configuration to provide video output images with a smooth transition when switching between a lower ZF value and a higher ZF value or vice versa includes a configuration that uses information either  from the Wide sensor or from the Tele sensor.
Claim 8
The camera of claim 1, wherein the camera controller configuration to provide video output images with a smooth transition when switching between a lower ZF value and a higher ZF value or vice versa includes a configuration that uses at a high ZF secondary information from the Wide camera and uses at a low ZF secondary information from the Tele camera.
Claim 11
The camera of claim 1, wherein the camera controller configuration to provide video output images with a smooth transition when switching between a lower ZF value and a higher ZF value or vice versa includes a configuration that uses at high ZF secondary information from the Wide camera and uses at low ZF secondary information from the Tele camera.
Claim 1




A camera, comprising: 
   a Wide imaging section that includes a fixed focal length Wide lens with a Wide field of view (FOV) and a Wide sensor, the Wide imaging section operative to provide Wide image data of an object or scene; 

a Tele imaging section that includes a fixed focal length Tele lens with a Tele FOV that is narrower than the Wide FOV and a Tele sensor, the Tele imaging section operative to provide Tele image data of the object or scene; and 

a camera controller operatively coupled to the Wide and Tele imaging sections, the camera controller configured 




provide continuous zoom video output images of the object or scene with a smooth transition when switching between a lower zoom factor (ZF) value and a higher ZF value or vice versa, each output image having a respective output resolution, 



wherein at the lower ZF value the output resolution is determined by the Wide sensor, wherein at the higher ZF value the output resolution is determined by the Tele sensor, and 




wherein the smooth transition is performed by position matching between the video output images of the Wide imaging section and the Tele imaging section in a region of interest (ROI) so as to overcome object-distance-dependent position shifting.
Claim 9
The camera of claim 1, wherein the position matching between the video output images is provided by the camera controller being further configured to perform a registration between the Wide and Tele image data to output a transformation coefficient and to resample the Tele image data or Wide image data according to the transformation coefficient to reduce crossover changes in the image during crossover from one imaging section to the other.



A method for obtaining zoom images of an object or scene in both still and video modes using a digital camera, the method comprising the steps of:    
      a) providing in the digital camera 
      a Wide imaging section having a Wide lens with a Wide field of view (FOV), a Wide sensor and a Wide image signal processor (ISP),
      


a Tele imaging section having a Tele lens with a Tele FOV that is narrower than the Wide FOV, a Tele sensor and a Tele ISP, and a camera controller operatively coupled to the Wide and Tele imaging sections; and 

     b) configuring the camera controller to combine in still mode at least some of the Wide and Tele image data to provide a fused output image of the object or scene from a particular point of view, and 

to provide without fusion continuous zoom video mode output images of the object or scene, respective output resolution, wherein the video mode output images are provided with a smooth transition when switching between a lower zoom factor (ZF) value and a higher ZF value or vice versa, and 

wherein at the lower ZF value the output resolution is determined by the Wide sensor while at the higher ZF value the output resolution is determined by the Tele sensor.







Claim 15
The method of claim 12, wherein the step of configuring the camera controller to provide without fusion continuous zoom video mode output images of the object or scene includes performing a registration between the Wide and Tele images to output a transformation coefficient and using the transformation coefficient to set an autofocus position.



Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-2 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Border US-PGPUB 2008/0030592).  	Regarding claim 1, Border discloses a camera (see fig. 1B) comprising: 	a Wide imaging section that includes a fixed focal length Wide lens with a Wide field of view (FOV) (Fixed focal length lens 2 generates a wide-angle field of view; see fig. 1B and paragraph 0031) and a Wide sensor (1st image sensor 12; see fig. 1B and paragraphs 0030, 0032), the Wide imaging section operative to provide Wide image data of an object or scene (see paragraph 0031); 	a Tele imaging section that includes a fixed focal length Tele lens with a Tele FOV that is narrower than the Wide FOV (fixed focal length 4; see fig. 1B and paragraph 0058) and a Tele sensor (2nd image sensor 14; see fig. 1B and paragraphs 0032, 0058), the Tele imaging section operative to provide Tele image data of the object or scene (see paragraph 0058); and 	a camera controller (Image processor 50; see fig. 1B and paragraphs 0035, 0053, 0058) operatively coupled to the Wide and Tele imaging sections (see fig. 1B), the camera controller configured to provide continuous zoom video output images (Video 224; see fig. 7 and paragraph 0050) of the object or scene (The camera captures images from the multiple image sensors simultaneously. Each multiple lens system  by position matching (The image registration determiner 212 determines the registration between the wide images and the telephoto images; see fig. 7 and paragraphs 0038-0042, 0050) between the video output images of the Wide imaging section and the Tele imaging section in a region of interest (ROI) (The registration includes the steps of finding interest points; see paragraph 0042) so as to overcome object-distance-dependent position shifting (The image re-sampler 214 uses the registration information and the zoom amount 210 to produce video 224 with no discontinuity artifacts; see fig. 7 and paragraphs 0043-0048, 0050).   

Regarding claim 2, Border discloses everything claimed as applied above (see claim 1). In addition, Border discloses the ROI is a region on which both cameras are focused (Determiner 212 determines the registration between the wide images and the telephoto images and the registration includes the steps of finding interest points; see fig. 7 and paragraphs 0038-0042, 0050).

 	Regarding claim 4, Border discloses everything claimed as applied above (see claim 1). In addition, Border discloses the position matching includes registration performed between the first image data and the second image data (The image registration determiner 212 determines the registration between the wide images and the telephoto images; see fig. 7 and paragraphs 0038-0042, 0050).

Regarding claim 5, Border discloses everything claimed as applied above (see claim 1). In addition, Border discloses the camera controller is further configured to provide the continuous zoom video output images of the object or scene without fusion (When the value of Z=1, then the output image is the wide image. On the other hand, when Z=M, then the output image is the telephoto image; see paragraphs 0044-0046, 0050 and figs. 7, 5. That means that when Z=1, only the wide image is outputted without being combined with the tele image. Similarly, when Z=M only the tele image is outputted without being combined with the wide image. In those specific zoom factors, each image is outputted independently without a composite processing, the composition occurs when the zoom factor falls within a number in between the range; where M can be 3; i.e. 1< Zcomposite < 3; see paragraph 0037). 

 	Regarding claim 6, Border discloses everything claimed as applied above (see claim 1). In addition, Border discloses the camera controller includes a user control module for receiving user inputs (User controls 42 are used to control the operation of the digital camera 10B; see fig. 1B and paragraphs 0033, 0058) and a sensor control module for configuring each sensor to acquire the Wide and Tele image data based on the user input (A control processor and timing generator 40 controls the first image sensor 12 and controls the second image sensor 14; see paragraph 0032, 0058), wherein the user input includes a zoom 18factor and a camera mode (The image compositor 202 receives a zoom amount 210 that can be adjusted by the camera user; see fig. 7 and paragraphs 0036, 0050. The camera provides user control that allows a user to select a zoom amount and manipulate “wide” and ”tele” settings; see paragraph 0028). 

 	Regarding claim 7, Border discloses everything claimed as applied above (see claim 1). In addition, Border discloses the camera controller configuration to provide video output images with a smooth transition when switching between a lower ZF value and a higher ZF value or vice versa includes a configuration that uses information either from the Wide sensor or from the Tele sensor (Image processing techniques are applied to avoid discontinuity in the transition; see paragraphs 0047-0048, 0029, 0037. When the zoom amount is between 1 and M, data from both the wide image and the telephoto image are used by the image re-sampler 214 to produce the video 224; see figs. 7, 5 and paragraphs 0044, 0050).

 	Regarding claim 8, Border discloses everything claimed as applied above (see claim 1). In addition, Border discloses the camera controller configuration to provide video output images with a smooth transition when switching between a lower ZF value and a higher ZF value or vice versa includes a configuration that uses at high ZF secondary information from the Wide camera and uses at low ZF secondary information from the Tele camera (When the zoom amount is between 1 and M, data from both the wide image and the telephoto image are used by the image re-sampler 214 to produce the video 224; see figs. 7, 5 and paragraphs 0044-0048, 0050).

 	Regarding claim 9, Border discloses everything claimed as applied above (see claim 1). In addition, Border discloses the position matching between the video output images is provided by the camera controller being further configured to perform a registration between the Wide and Tele image data to output a transformation coefficient (The image registration determiner 212 determines the registration between the wide images and the telephoto images; see fig. 7 and paragraphs 0038-0042, 0050) and to resample the Tele image data or Wide image data according to the transformation coefficient to reduce crossover changes in the image during crossover from one imaging section to the other (The image re-sampler 214 uses the registration information and the zoom amount 210 to produce video 224 with no discontinuity artifacts; see fig. 7 and paragraphs 0043-0048, 0050).   

claim 10, Border discloses a mobile device comprising the camera of claim 1 (A number of advantages can be obtained by use of the fixed focal length lenses in digital camera 10B.  In addition, the overall size of the image module including both fixed focus lenses and both image sensors is very compact which makes this embodiment important for cell phone cameras and other applications in which size is critical. The rear view of the cell phone 600 shown in FIG. 3B identifies some of the internal components, including a cellular image capture assembly 610 connected via the image processor 50 (as shown in FIG. 1B) to a cellular processing stage comprising the cellular processor 90 and the cellular modem 92; see paragraphs 0058, 0059, 0064 and the rejection of claim 1 above). 

 	Regarding claim 11, Border discloses a mobile device comprising the camera of claim 2 (A number of advantages can be obtained by use of the fixed focal length lenses in digital camera 10B.  In addition, the overall size of the image module including both fixed focus lenses and both image sensors is very compact which makes this embodiment important for cell phone cameras and other applications in which size is critical. The rear view of the cell phone 600 shown in FIG. 3B identifies some of the internal components, including a cellular image capture assembly 610 connected via the image processor 50 (as shown in FIG. 1B) to a cellular processing stage comprising the cellular processor 90 and the cellular modem 92; see paragraphs 0058, 0059, 0064 and the rejection of claim 2 above). 

claim 12, Border discloses everything claimed as applied above (see claim 10). In addition, Border discloses the mobile device is a smartphone (The rear view of the cell phone 600 shown in FIG. 3B identifies some of the internal components, including a cellular image capture assembly 610 connected via the image processor 50 (as shown in FIG. 1B) to a cellular processing stage comprising the cellular processor 90 and the cellular modem 92; see paragraphs 0058, 0059, 0064 and the rejection of claim 1 above). 

 	Regarding claim 13, Border discloses everything claimed as applied above (see claim 11). In addition, Border discloses the mobile device is a smartphone (The rear view of the cell phone 600 shown in FIG. 3B identifies some of the internal components, including a cellular image capture assembly 610 connected via the image processor 50 (as shown in FIG. 1B) to a cellular processing stage comprising the cellular processor 90 and the cellular modem 92; see paragraphs 0058, 0059, 0064 and the rejection of claim 2 above). 


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Border in view of Konno (JP2013/106289A, see attached English Translation document).  
 	Regarding claim 3, Border discloses everything claimed as applied above (see claim 1). However, Border fails to expressly disclose a ratio of a total track length (TTL) to effective focal length (EFL) of the second lens is smaller than 1.
 	On the other hand, Konno discloses a ratio of a total track length (TTL) to effective focal length (EFL) of the second lens is smaller than 1 (Second imaging optical system LN2 is a fixed focal length Tele lens. Konno teaches the condition 
0.7 < TLm/fm < 1.0; where TLm is the total lens length of the second imaging optical system (distance from the most object side surface (first surface) to the image surface),fm: focal length of the entire second imaging optical system; see page 6, expression 6  in paragraph 3 and paragraph 12, of the English Translation). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Border and Konno to provide a ratio of a total track length (TTL) to effective focal length (EFL) of the second lens is smaller than 1 for the purpose of reducing the dimension of the Tele imaging section so as to provide a compact camera design. 

s 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Golan (US-PGPUB 2012/0026366) in view of Border. 
 	 Regarding claim 1, Golan discloses a camera (Zoom control sub-system 100; see fig. 1 and paragraphs 0036-0037), comprising: 
 	a Wide imaging section that includes a fixed focal length Wide lens with a Wide field of view (FOV) and a Wide sensor, the Wide imaging section operative to provide Wide image data of an object or scene (Wide image sensor 112 coupled with a wide lens 122 having a predesigned FOV 142; see fig. 1 and paragraphs 0036-0037); 
 	a Tele imaging section that includes a fixed focal length Tele lens with a Tele FOV that is narrower than the Wide FOV and a Tele sensor, the Tele imaging section operative to provide Tele image data of the object or scene (Tele image sensor 110 coupled with a narrow lens 120 having a predesigned FOV 140; see paragraphs 0036-0037); and 
 	a camera controller (Items 150 and 130; see fig. 1) operatively coupled to the Wide and Tele imaging sections (see fig. 1), the camera controller configured to provide continuous zoom video output images of the object or scene with a smooth transition when switching between a lower zoom factor (ZF) value and a higher ZF value or vice versa, each output image having a respective output resolution (Zoom control sub-system 100 includes multiple image sensors, each with a fixed and preferably different FOV, configured to provide continuous electronic zoom capabilities with uninterrupted, when switching back and forth between the image sensors; see paragraph 0036. Zoom control circuit 130 receives a required zoom from an operator of the image acquisition system, and selects the relevant image sensor (110 and 112) by activating image 
 	However, Golan fails to expressly disclose at the lower ZF value the output resolution is determined by the Wide sensor, wherein at the higher ZF value the output resolution is determined by the Tele sensor, and wherein the smooth transition is performed by position matching between the video output images of the Wide imaging section and the Tele imaging section in a region of interest (ROI) so as to overcome object-distance-dependent position shifting.
 	Nevertheless, Border discloses at the lower ZF value the output resolution is determined by the Wide sensor and wherein at the higher ZF value the output resolution is determined by the Tele sensor (The zoom amount 210 Z specifies the desired relative zoom amount. When the value of Z=1, then the composite image is the wide image. On the other hand, when Z=M, then the composite image is the telephoto image; see paragraphs 0044-0046, 0050 and figs. 7, 5) and wherein the smooth transition is performed by position matching (The image registration determiner 212 determines the registration between the wide images and the telephoto images; see fig. 7 and paragraphs 0038-0042, 0050) between the video output images of the Wide imaging section and the Tele imaging section in a region of interest (ROI) (The registration includes the steps of finding interest points; see paragraph 0042) so as to overcome object-distance-dependent position shifting (The image re-sampler 214 uses the registration information and the zoom amount 210 to produce video 224 with no discontinuity artifacts; see fig. 7 and paragraphs 0043-0048, 0050).   
 


 	Regarding claim 5, Golan and Border disclose everything claimed as applied above (see claim 1). In addition, Golan discloses the camera controller is further configured to provide the continuous zoom video output images of the object or scene without fusion (Selector 150 switches between the outputs of sensors 110 and 112; see fig. 1 and paragraphs 0036-0040). 

Contact Information
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/14/2022